Citation Nr: 1521943	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-28 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Central Florida Regional Hospital, on March 29, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 determination letter of the Veterans Affairs Medical Center in Orlando, Florida.

Although the Veteran requested a hearing before the Board in his October 2013 VA-Form 9, in January 2015 he withdrew that request and did not request that the hearing be rescheduled.  Thus, the hearing request is considered to be withdrawn.


FINDINGS OF FACT

1. The Veteran was treated at a nonfederal facility, Central Florida Regional Hospital, on March 29, 2012, for pain related to ongoing kidney stones.
 
2.  The evidence of record is against a finding that the Veteran's condition at the time of his treatment on March 29, 2012, was emergent in nature.

3.  The evidence of record reflects that for the care received on March 29, 2012, VA facilities were feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of unauthorized private medical treatment, incurred on March 29, 2012, at Central Florida Regional Hospital, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify a claimant of the evidence that is necessary, or would be of assistance, in substantiating his or her claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) (2014); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Notice was provided to the Veteran in August 2013, and the claim was readjudicated at that time.  The record also reflects that in its decision, the VAMC explained to the Veteran the basis for finding that the medical expenses incurred could not be paid or reimbursed by VA.  The Veteran has been afforded the opportunity to present information and evidence in support of his claim.  The Veteran has not asserted, and the record does not reflect, that the Veteran has been prejudiced by any notice defect, to include the timeliness of the notice. See Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

With respect to VA's duty to assist, the VAMC obtained medical records associated with the Veteran's unauthorized treatment.  He has not identified any other treatment records aside from those that are already of record which may support his claim.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

To the extent that there are any deficiencies in VA's efforts to fulfill its notice and assistance requirements with respect to this appeal, the Board finds no prejudice, as the law and not the evidence is dispositive of the Veteran's claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 -04 (2005).

Based upon the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Legal Criteria and Analysis

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2014).

The Veteran is seeking reimbursement for medical treatment he received in March 2012.  At the time of the Veteran's treatment he was not service connected for any disability, and he is not now service connected for any disability.  Thus, the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1728, and the Board will consider whether reimbursement is warranted under 38 U.S.C.A. § 1725.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1000-17.1008 (2014).

To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

 (a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

 (b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

 (c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

 (d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

 (e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

 (f)  The Veteran is financially liable to the provider of emergency treatment for the treatment;

 (g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g. failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

 (h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i)  The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veteran's, primarily those who receive emergency treatment for a service-connected disability).

In this case, the Board finds that reimbursement for medical expenses is not warranted, as the weight of the credible evidence is against a finding that the Veteran's condition on March 29, 2012, was emergent in nature and because a VA medical center was feasibly available to the Veteran.

The evidence reflects that on March 29, 2012, the Veteran presented to the Central Florida Regional Hospital around 12:30 at night, stating that for the previous two days, he had experienced flank pain.  It had been of gradual onset and had grown constant.  He reported that, at a maximum, the severity of his pain was moderate in degree.  The Veteran had driven himself to the hospital.  There were no other associated symptoms but for hematuria.  A CT scan showed the presence of kidney stones.  The Veteran was given morphine, which controlled the pain.  The Veteran was discharged around 2:00 in the morning, and instructed to follow-up with a urologist that day, or to return to the emergency room if he had increased pain.

The Veteran contends that the closest VA medical clinic was closed at the time that he sought care.  He has also stated that he has had kidney stones for 35 years and had been experiencing pain on a daily basis for that amount of time.

In this case, the Board finds that the Veteran's condition the evening of March 29, 2012, was not of the nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  The Board notes that at the time of admission to the hospital, the Veteran described the severity of his pain as moderate, rather than severe.  The pain was not sudden or acute, as he stated that it had grown constant over the course of two days.  The fact that the Veteran had a gradual onset of moderate pain is against a finding that a reasonable person would have considered the condition to be an emergency.  

The medical records do not suggest that at the time that he sought treatment, the Veteran's health was in serious jeopardy.  He was able to drive himself to a hospital that was located approximately 15 miles from his home.  At the time of examination, he did not have nausea, vomiting, or an elevated temperature.  In addition, he was alert, oriented times three, and was not in respiratory distress.  Following the administration of pain medication, he was released to home.  

The Board also finds it notable that the Veteran has stated that he has experienced pain related to kidney stones for 35 years; thus, suggesting his familiarity with the condition and related pain, and that the severity of the condition was not emergent.  There is no indication from the record that the pain that he experienced the night of March 29, 2012 was so immediate that he could not report to the nearest VA medical center emergency facility, located in Orlando, Florida, approximately 30 miles from his home.  

While the Veteran contends that the nearest VA clinic was not open at the time that he sought treatment around 12:30 on a weekend night, he has not stated, and the evidence does not otherwise suggest, that the VA medical center located in Orlando, Florida, was closed at that time or was not a feasibly available treatment center.

Accordingly, the Board finds that the competent and credible medical evidence of record demonstrates that the Veteran's medical condition the evening of March 29, 2012, was not of a nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.   Thus, as the Veteran's condition was not considered to be emergent in nature, reimbursement is not warranted.

Moreover, as described above, the evidence does not demonstrate that a VA medical center was not feasibly available to the Veteran.  

In sum, the Veteran is not entitled to payment or reimbursement for medical expenses incurred at Central Florida Regional Hospital, on March 29, 2012, because such care was not authorized, emergent in nature, nor would a reasonably prudent person expect that delay in seeking medical attention would have been hazardous to life or health.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at  Central Florida Regional Hospital, on March 29, 2012, is denied.


____________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


